Citation Nr: 0003668	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-10 259A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals denying service connection for a bilateral eye 
condition and residuals of a left eye laceration should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in March 1998.


FINDINGS OF FACT

1.  In a March 1998 final decision, the Board denied service 
connection for a bilateral eye condition and residuals of a 
left eye laceration.

2.  A letter from Harold Strauss, O.D., dated May 14, 1998, 
was not before the Board when it rendered its decision in 
March 1998, and there is no evidence suggesting that the 
Board was aware that any statement from Dr. Strauss should 
have been part of the appellate record at that time.

3.  Aside from the reliance on Dr. Strauss' letter of May 
1998, the pleadings submitted by the moving party alleging 
clear and unmistakable error in the March 1998 Board decision 
do not clearly and specifically set forth why the result in 
the decision would have been manifestly different but for the 
alleged error.


CONCLUSIONS OF LAW

1.  Dr. Strauss' letter dated May 14, 1998, is not a relevant 
document that could have reasonably been expected to be 
possessed by the Board when it issued its decision in March 
1998.  38 C.F.R. §§ 20.1403(b)(2), 20.1405(b) (1999).

2.  The Board's March 1998 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for a bilateral eye condition and residuals of a 
left eye laceration.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).  The Board's Rules of Practice 
further provide that while material included in the record on 
the basis of the aforementioned Rule (20.1403(b)(2)) is not 
considered new evidence, no new evidence will be considered 
in connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b) (emphasis added).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In a decision dated March 4, 1998, the Board denied service 
connection for, inter alia, a bilateral eye disorder and 
residuals of a left eye laceration.  These claims were denied 
as not well grounded under applicable law and regulations 
governing veterans benefits and the precedent decisions of 
the Court.  Evidence considered by the Board included the 
moving party's service medical records, private medical 
records dated from 1988 to 1993 and the reports of VA 
compensation examinations conducted in October 1993.  In 
discussing the evidence, the Board found these claims not 
well grounded on the following grounds:

The veteran contends the [regional 
office] erred by failing to grant service 
connection for an eye disorder.  He 
maintains that he entered service with 
defective vision and suffered a welding 
burn, that he currently has an eye 
disorder diagnosed as pellucid marginal 
degeneration, and that his eye disorder 
was incurred or aggravated in service.  
Review of the service medical records, 
however, fails to show abnormality of the 
eyes other than impaired visual acuity, 
which predated service, and an episode of 
conjunctivitis in March 1969, at which 
time he complained of having experienced 
flashes to his eyes while working in a 
welding shop.  There were no subsequent 
reports of complaints referable to the 
eyes.  The separation examination, in 
August 1970, noted distant vision to be 
corrected to 20/20, bilaterally, and 
reported the eyes to be normal on 
clinical evaluation.

Postservice, the veteran has neither 
submitted, nor alluded to the existence 
of, any medical records which would show 
disability of the eyes from the time he 
left active duty until 1992, when he 
began to be seen by eye specialists.  
Those professionals have reported corneal 
abnormalities in both eyes, diagnosed as 
pellucid marginal degeneration and/or 
keratoconus, and he underwent surgery on 
his eyes in 1992.  He contends he should 
not have been accepted for service 
because of his impaired vision, but that 
is not the issue here.  In fact, he 
served for nearly two years, and his 
vision was reported as corrected to 20/20 
in both eyes at his separation 
examination.  As discussed above, to make 
out a well-grounded claim, the law 
requires that the veteran submit medical 
evidence to connect a present disability 
to an inservice disease or injury.  He 
has not done that as to his current eye 
disorders, however diagnosed, and the 
claim is not well grounded and must be 
denied.

With regard to the veteran's claim for 
service connection for residuals of a 
left eye laceration, there is no evidence 
in service medical records of such an 
injury, and, as noted above, his eyes 
were normal, externally, on a May 1970 
examination.  The veteran has asserted 
that he sustained a left eye injury in a 
combat situation in Vietnam in about 
November 1969.  The Board recognizes 
that, with respect to an injury or 
disease claimed to have been incurred 
during combat, even in the absence of 
official records to corroborate 
incurrence of the claimed injury or 
disease, VA is required to accept as 
sufficient proof of service connection 
satisfactory lay or other evidence, 
provided that the evidence is consistent 
with the circumstances, conditions, or 
hardships of such service, and to resolve 
every reasonable doubt in favor of the 
veteran. 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1996).

Even accepting, without verification of 
combat involvement, the veteran's account 
of a left eye injury when he ran into a 
fixed object during enemy shelling, there 
is no medical evidence of associated 
disability during the remainder of his 
active service.  Further, there is no 
evidence, either in the veteran's 
postservice treatment records or in the 
October 1993 VA examination, of residuals 
of a left eye laceration.  Finally, no 
physician has related the eye disorders 
which were first observed in 1992 to 
inservice trauma.  Thus, in the absence 
of evidence of a current eye disability 
related to inservice injury, the claim is 
not well grounded and must be denied.

See Board decision, pg. 8-9 (Mar. 4, 1998).

In June 1998, the moving party filed a request for 
reconsideration of the Board's March 1998 decision.  
Submitted with the request was a letter dated May 14, 1998, 
from Dr. Strauss which stated the following:

[The moving party] was seen in our office 
July 8, 1971 at the age of 22.  The right 
eye corrected to 20/40-.

In 1978 his right eye corrected to 20/40- 
and in 1988 20/50.  The left eye could 
not be corrected and was not prescribed 
for in any of the above dates.

Based on this statement, the moving party argued that the 
Board improperly relied on the results of the August 1970 
separation physical examination to deny his eye disorder 
claims, stating, "[a]re we to believe that upon my discharge 
from active duty, my eyesight had magically improved, yet 
rapidly deteriorated again within a few short months?  And 
that service - related incidents had absolutely nothing to do 
with the loss of vision in my left eye?"  He further stated 
his belief that the August 1970 separation examination was 
obviously inaccurate given the definitive findings of 
impaired visual acuity made in service on the May 1968 
enlistment examination (right eye was 20/100, corrected to 
20/20 and left eye was 20/200, corrected to 20/30) and on the 
November 1968 "Enlistment Classification Record" (20/400, 
corrected to 20/40 in both eyes) as well as shortly after 
service in July 1971, as detailed in Dr. Strauss' letter of 
May 1998.  The moving party asserted that "[s]ince no 
reasonable or verifiable evidence other than the miraculous 
eye exam of Aug. 1970 exists, it is obvious that my appeal 
was improperly denied; it was denied upon flawed evidence."

Notwithstanding his arguments, the request for 
reconsideration of Board's March 1998 decision was denied by 
the Board's Acting Chairman in August 1998.  The Acting 
Chairman found that the Board's decision contained findings 
of fact that had a plausible basis in the record, that the 
decision was consistent with the available evidence and 
applicable law/regulations, and that it contained clearly 
stated reasons and bases for the decision.

Thereafter, in May 1999, the moving party filed a motion for 
revision/reversal of the Board's March 1998 decision on the 
grounds of clear and unmistakable error.  In his pleadings, 
he again submitted a copy of Dr. Strauss' May 14, 1998, 
letter and stated, "[t]his medical document clearly 
demonstrates that on July 8, 1971, my left eye could not be 
corrected, and provides the necessary medical nexus evidence 
between my current eye disability and service-related 
injuries sustained during my active service."  He went on to 
plead error on the basis of the three eye incidents he 
claimed occurred during service (the May 1969 welding shop 
flash burn injury to both eyes; the November 1969 laceration 
injury to his left eye sustained while he was running out of 
a hut in Vietnam during a mortar attack; and the related 
incident in which he broke his glasses when he hit a piece of 
metal hanging from the roof of a bunker, for which he did not 
receive replacement glasses for the balance of his service), 
stating "[t]he medical diagnosis of Dr. [Strauss] on July 8, 
1971 revealed the damage caused to my eyes as a result of 
these three injuries."  On this point, he added, "[t]here 
is little doubt that these service related injuries were 
connected to the serious eye damage to my left eye as 
diagnosed by Dr. Strauss, given [the November 1968 enlistment 
document findings, the three incidents described above, and 
the timing of Dr. Strauss' July 1971 examination relative to 
service discharge]."

The moving party concluded by stating that the medical 
document from Dr. Strauss dated in May 1998 "undeniably" 
established a medical nexus between his current eye disorders 
and service, and that it was therefore clear and unmistakable 
error for the Board to have failed to consider the material 
facts represented in that document when it issued its 
decision in March 1998, notwithstanding the fact that the May 
1998 letter itself was not part of the appellate record 
reviewed at that time.

In a separate motion, also dated in May 1999, the moving 
party argued that good cause existed to accept inclusion of 
the May 1998 letter from Dr. Strauss with the appellate 
record before the Board in March 1998 on the grounds that the 
facts contained therein were pertinent to the case and 
constituted the necessary medical-nexus evidence to well 
ground the eye disorder claims.  He also argued for the 
letter's inclusion on the grounds of fairness, stating that 
he was unfamiliar with the Board's rules of practice 
regarding admissibility of evidence and the need to submit 
medical-nexus evidence to well ground his claims.

In addressing the matter of inclusion of Dr. Strauss' letter 
dated May 14, 1998, the Board must deny this part of the 
moving party's motion on procedural grounds.  As detailed 
above, the regulations governing motions challenging a prior 
Board decision on the grounds of clear and unmistakable error 
specifically prohibit consideration of new evidence in 
connection with such motions, and, notwithstanding the 
arguments for inclusion of this report on the grounds of 
fairness, there are no exceptions to this rule other than 
what is provided under Rule 1403(b)(2).  Although the Board's 
decision of March 1998 falls under the purview of Rule 
1403(b)(2) based on date of issuance, the letter from Dr. 
Strauss dated in May 1998 would not be considered "relevant 
documents" held constructively by VA, as it is not shown 
that the Board had direct or inferred knowledge of the 
existence of additional evidence to be provided by Dr. 
Strauss when its decision was issued in March 1998.  Cf. Bell 
v. Derwinski, 2 Vet. App. 611 (1992); Franzen v. Brown, 9 
Vet. App. 235 (1996).  This is particularly the case here as 
it has not been claimed or alleged that the Board should have 
had possession of a statement from Dr. Strauss when it 
rendered its decision in March 1998, and this, of course, 
assumes that Dr. Strauss was prepared to draft such a 
statement at some point in time prior to the March 4, 1998 
Board decision and the Board knew it.

With respect to the moving party's claim that the letter 
should have been included given the "material nature" of 
Dr. Strauss' findings, i.e., although not a matter of record 
when the Board issued its decision in March 1998, the 
underlying facts presented by Dr. Strauss were established, 
the Board must emphasize that, other than the limited 
exception cited above under Rule 1403(b)(2), the legal forum 
under which motions alleging clear and unmistakable error in 
prior Board decisions are addressed is not the appropriate 
venue for consideration of such evidence.  Rule 1411 
specifically provides that a motion under this subpart is not 
a claim subject to reopening under 38 U.S.C. § 5108 (relating 
to reopening claims on the grounds of new and material 
evidence).  38 C.F.R. § 20.1411(b) (1999).  The Board 
observes that the moving party is free to file a claim under 
section 5108 of 38 U.S.C. at any time, and the Board's 
decision on this motion at this time in no manner impinges 
such right.

In light of the above, the Board concludes that its decision 
of March 1998 was not clearly and unmistakably erroneous on 
any other grounds claimed in the moving party's pleadings.  
As stated by the Court and adopted in the regulations 
governing motions alleging clear and unmistakable error in 
prior Board decisions, for such error to exist, the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that, apart from his reliance 
on Dr. Strauss' letter of May 1998, the moving party has 
failed to set forth persuasive reasons why the Board decision 
of March 1998 was clearly and unmistakably erroneous to the 
extent that, had the alleged errors not been committed, the 
outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.  The moving party's pleadings 
essentially reflect no more than disagreement as to how the 
facts were weighed or evaluated, which as stated above, does 
not amount to a valid claim of clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(3) (1999).  Based on a careful read of 
his pleadings, the Board is unable to discern any "clearly 
and specifically set forth" allegations as to how the 
Board's decision contained any error that would compel the 
conclusion, to which reasonable minds could not differ, that 
the result in the decision would have been manifestly 
different but for the alleged error.  As detailed above, the 
Board denied the eye disorder claims essentially on the basis 
that there was no medical-nexus evidence showing a link 
between the treatment and diagnosis of any eye disorder after 
service and any disease or injury treated in service.  The 
moving party makes a number of statements in his pleadings 
regarding alleged inconsistencies in visual acuity 
examination results made in service, but as it is not shown 
that he is competent to render opinions on the relationship 
of such inconsistencies to any currently diagnosed eye 
disorder, such pleadings of error are without merit for 
purposes of a valid claim of clear and unmistakable error.  
Hence, other than his own opinions on such matters, the Board 
can ascertain nothing of any substance in the moving party's 
pleadings setting forth persuasive reasons why the claims 
should have been allowed.

The caselaw of the Court and the regulations cited above are 
clear on the point that allegations of clear and unmistakable 
error must be supported by specific allegations of error in 
fact or law in the Board decision, and if it is not 
absolutely clear that a different result would have ensued 
but for the error, the error complained of cannot be clear 
and unmistakable.  A careful read of the allegations of error 
advanced by the moving party herein lack these pleading 
requirements.  Instead, his allegations represent, at best, 
expressions of disagreement with how the Board weighed or 
evaluated the evidence in its decision of March 1998, which 
as stated above, is not the "very specific and rare" kind 
of error that constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(a) & (d)(3) (1999).

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in March 
1998 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's March 1998 decision is denied.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


